In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00038-CR
        ______________________________


       ROBERT DALE REPPOND, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0719090




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Robert Dale Reppond, appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Reppond and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX . R. APP. P. 42.2(a). As authorized by Rule 42.2, we grant

the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.




                                                   Bailey C. Moseley
                                                   Justice

Date Submitted:        July 28, 2008
Date Decided:          July 29, 2008

Do Not Publish




                                               2